Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr Frodsham on 9/15/2021.

The application has been amended as follows: 
1. (Currently Amended) A foldable modular wall system, comprising: 
a track; 
one or more stationary wall modules connected to one or more connection features of the track, such that the one or more stationary wall modules do not move horizontally along the track, wherein the one or more stationary wall modules comprises a frame having opposing vertical support members and a plurality of horizontal support members; and 
one or more movable wall modules, the one or more movable wall modules being pivotally and slidably connected to the track, such that the one or more movable wall 
13. (Currently Amended) A modular wall system connected to a permanent or fixed-in-place structure, comprising: 
a track comprising a top side and a bottom side, wherein the top side of the track is configured to be removably secured to a permanent or fixed-in-place ceiling; and 
two or more foldable wall modules, the two or more foldable wall modules being pivotably and slidably connected to the bottom side of the track such that the two or more foldable wall modules can be selectively moved between a closed configuration and an open configuration; 
wherein: 
each of the two or more wall modules comprises a frame comprising opposing vertical support members, a plurality of horizontal support members extending therebetween, and an exterior wall element attached to the frame; and 
at least one foldable wall module of the two or more foldable wall modules comprises a selectively extendable end cap that extends horizontally outward from one of the opposing vertical support members in a same plane as the at least one foldable wall module, wherein the selectively extendable end cap is operable to seal a gap between the at least one foldable module and another  wall module .
24. (Currently Amended) A foldable modular wall system, comprising: 
a track removably secured to a permanent or fixed-in-place ceiling; 

one or more electronic components embedded within or on at least one of the two or more movable wall modules; and 
a selectively extendable end cap connected to at least one of the two or more movable wall modules, wherein the selectively extendable end cap extends horizontally from the at least one movable wall module in a same plane as the at least one foldable wall module, wherein the selectively extendable end cap is operable to seal a gap between the at least one foldable module and another  wall module .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/